Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

AMT Ambulance, Inc.
(NPI: 1295007904),

Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-14-1477

Decision No. CR4559

Date: March 28, 2016

DECISION

The Medicare billing privileges of Petitioner, AMT Ambulance, Inc., are revoked
pursuant to 42 C.F.R. § 424.535(a)(1)' because Petitioner was not in compliance with
Medicare enrollment requirements for a supplier of ambulance services. The effective
date of the revocation is March 5, 2014, 30 days after a Medicare administrative
contractor acting on behalf of the Centers for Medicare & Medicaid Services (CMS)

notified Petitioner of the revocation. 42 C.F.R. § 424.535(g). CMS established a two
year bar to Petitioner’s re-enrollment in the Medicare program. 42 C.F.R. § 424.545(c).

' Citations are to the 2013 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise indicated.
I. Background

Petitioner was enrolled in the Medicare program as a supplier* of ambulance services,
and operated only in Los Angeles County, California. Palmetto GBA, a Medicare
administrative contractor, notified Petitioner on July 16, 2013, that Petitioner’s Medicare
billing privileges were retroactively deactivated as of January 31, 2012. Petitioner (P.)
Exhibit (Ex.) 4. On February 3, 2014, Noridian Healthcare Solutions (Noridian), the
Medicare administrative contractor that replaced Palmetto GBA for certain functions,
notified Petitioner that its Medicare billing privileges were retroactively revoked as of
January 31, 2012. CMS Ex. | at 9. Noridian determined that Petitioner was “[n]Jot in
compliance with Medicare requirements,” citing 42 C.F.R. § 424.535(a)(1) as the basis
for revocation. Noridian found that Petitioner was “not permitted to operate in the county
of Los Angeles as of January 31, 2012” and subject to an order to cease and desist
ambulance operations that was issued by the Los Angeles County Emergency Medical
Services (EMS) Agency and effective July 12, 2013. CMS Ex. 1 at 9.

On April 4, 2014, Petitioner submitted a request for reconsideration to Noridian. CMS
Ex. | at 4-8. Petitioner did not directly dispute the underlying basis for the revocation,
but argued that reinstatement of Petitioner’s billing privileges would help correct what it
considered to be erroneous overpayment notices that CMS began sending to Petitioner for
services that Petitioner provided between January 31, 2012 and July 12, 2013. CMS

Ex. | at 6. According to Petitioner, the Los Angeles County EMS Agency clarified that
Petitioner was allowed to operate as an ambulance service in Los Angeles County until
July 12, 2013, meaning that any deactivation or revocation of Petitioner’s Medicare
billing privileges prior to that date would be improper. CMS Ex. | at 4-6. On May 13,
2014, Noridian Provider Enrollment issued a reconsidered determination upholding the
revocation pursuant to 42 C.F.R. § 424.535(a)(1). The reconsidered determination states
that Petitioner “did not submit an application as required by the Los Angeles County
Code causing [Petitioner] to not be authorized to continue operation in Los Angeles
County after January 30, 2012.” CMS Ex. 1 at 1.

> A “supplier” furnishes services under Medicare and includes physicians or other
practitioners and facilities that are not included within the definition of the phrase
“provider of services.” Act § 1861(d) (42 U.S.C. § 1395x(d)). A “provider of services,”
commonly shortened to “provider,” includes hospitals, critical access hospitals, skilled
nursing facilities, comprehensive outpatient rehabilitation facilities, home health
agencies, hospice programs, and a fund as described in sections 1814(g) (42 U.S.C.

§ 1395f(g)) and 1835(e) (42 U.S.C. § 1395n(e)) of the Act. Act § 1861(u) (42 U.S.C.

§ 1395x(u)). The distinction between providers and suppliers is important because they
are treated differently under the Act for some purposes.
On July 10, 2014, Petitioner filed a request for hearing (RFH) before an administrative
law judge (ALJ). On July 24, 2014, the case was assigned to me for hearing and
decision, and an Acknowledgement and Prehearing Order (Prehearing Order) was issued
at my direction.

CMS filed a motion for summary judgment and supporting brief. Petitioner opposed
CMS’s motion. In a ruling dated October 22, 2014, I denied the CMS motion for
summary judgment and notified the parties that I would convene a hearing by video
teleconference (VTC). I convened a VTC hearing on May 27, 2015. A transcript (Tr.) of
the proceedings was prepared and is part of the record of this case. During the hearing,
CMS offered CMS Exs. 1, and 3 through 7.° Tr. 25. CMS Ex. 1 was admitted without
objection. Tr. 25. Petitioner objected to CMS Exs. 3 through 7 and they were not
admitted as evidence. Tr. 49, 54, 64. Petitioner offered P. Exs. 1 through 4. Tr. 64.

P. Exs. 2 through 4 were admitted without objection. Tr. 67-68. CMS objected to P. Ex.
1 as being unauthenticated. Tr. 65. Petitioner authenticated the exhibit through witness
testimony and P. Ex. 1 was admitted. Tr. 112. CMS did not call any witnesses.
Petitioner called as witnesses: Eugene Brusilovsky, the former Acting Vice President of
Petitioner, and Zina Kagan, the former Vice President of Petitioner. Following the
hearing, CMS filed a motion to remand this case pursuant to 42 C.F.R. § 498.78 (CMS
Mot. to Remand), but Petitioner opposed (P. Opp. to Remand). I subsequently issued a
ruling deferring a final ruling on the motion to remand until a decision on the merits. The
parties filed post-hearing briefs (CMS Br. and P. Br.) and post-hearing reply briefs (CMS
Reply and P. Reply).

II. Discussion
A. Applicable Law

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Administration of the Part B program is through contractors, such as
Palmetto GBA and Noridian. Act § 1842(a) (42 U.S.C. § 1395u(a)). Payment under the
program for services rendered to Medicare-eligible beneficiaries may only be made to
eligible providers of services and suppliers. Act §§ 1834(j)(1) (42 U.S.C. § 1395m(j)(1));
1835(a) (42 U.S.C. § 1395n(a)); 1842(h)(1) (42 U.S.C. § 1395u(h)(1)). Petitioner is a
supplier of ambulance services. 42 C.F.R. § 410.41.

> CMS did not offer CMS Ex. 2. Tr. 23.
The Act requires the Secretary of Health and Human Services (Secretary) to issue
regulations that establish a process for the enrollment in Medicare of providers and
suppliers, including the right to a hearing and judicial review of certain enrollment
determinations, such as revocation of enrollment and billing privileges. Act § 1866(j)
(42 U.S.C. § 1395cc(j)). Pursuant to 42 C.F.R. § 424.505, a supplier such as Petitioner
must be enrolled in the Medicare program and be issued a billing number to have billing
privileges and to be eligible to receive payment for services rendered to a Medicare
eligible beneficiary.

Suppliers must submit complete, accurate, and truthful responses to all information
requested in an enrollment application. 42 C.F.R. § 424.510(d)(2). Pursuant to 42 C.F.R.
§§ 424.502 and 424.510(d)(3), a supplier’s application to enroll in Medicare must be
signed by an authorized official, i.e., one with authority to bind the provider or supplier
both legally and financially. Subsection 424.510(d)(3) provides that the signature attests
to the accuracy of information provided in the application. The signature also attests to
the fact that the provider or supplier is aware of and abides by all applicable statutes,
regulations, and program instructions. 42 C.F.R. § 424.510(d)(3). Suppliers must meet
basic requirements depending on their type of service. 42 C.F.R. §§ 424.505, 424.516,
424.517. Suppliers are also subject to additional screening requirements depending upon
the type of service they provide. 42 C.F.R. § 424.518. Suppliers of ambulance services
are subject to the additional requirements of 42 C.F.R. §§ 410.40-410.41.

The Secretary has delegated authority to CMS or its Medicare contractor to revoke an
enrolled supplier’s Medicare enrollment and billing privileges and any supplier
agreement for any of the reasons listed in 42 C.F.R. § 424.535. Pursuant to 42 C.F.R.

§ 424.535(a)(1), CMS may revoke a supplier’s enrollment and billing privileges if CMS
determines that the supplier is not in compliance “with the enrollment requirements
described in this section or in the enrollment application applicable for its provider or
supplier type.” 42 C.F.R. § 424.535(a)(1).

If CMS revokes a supplier’s Medicare billing privileges for not complying with
enrollment requirements, then the revocation becomes effective 30 days after CMS or its
contractor mails notice of its determination to the supplier. 42 C.F.R. § 424.535(g).
After a supplier’s Medicare enrollment and billing privileges are revoked, the supplier is
barred from reenrolling in the Medicare program for a minimum of one, but no more than
three years. 42 C.F.R. § 424.535(c).

A supplier whose enrollment and billing privileges have been revoked may request
reconsideration and review as provided by 42 C.F.R. pt. 498. A supplier submits a
written request for reconsideration to CMS or its contractor. 42 C.F.R. § 498.22(a).

CMS or its contractor must give notice of its reconsidered determination to the supplier,
giving the reasons for its determination and specifying the conditions or requirements the
supplier failed to meet, and advising the supplier of its right to an ALJ hearing. 42 C.F.R.
§ 498.25. If the decision on reconsideration is unfavorable to the supplier, the supplier
has the right to request a hearing by an ALJ and further review by the Departmental
Appeals Board (the Board). Act § 1866(j)(8) (42 U.S.C. § 1395ce(j)(8)); 42 C.F.R.

§§ 424.545, 498.3(b)(17), 498.5. A hearing on the record, also known as an oral hearing,
is required under the Act. Crestview Parke Care Ctr. v. Thompson, 373 F.3d 743, 748-51
(6th Cir. 2004). The supplier bears the burden to demonstrate that it meets enrollment
requirements with documents and records. 42 C.F.R. § 424.545(c).

B. Issues

Whether there was a basis for the revocation of Petitioner’s billing
privileges and Medicare enrollment.

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the statement of pertinent facts
and my analysis. I have carefully considered all the evidence and the arguments of both
parties, although not all may be specifically discussed in this decision. I discuss the
credible evidence given the greatest weight in my decision-making.* I also discuss any
evidence that I find is not credible or worthy of weight. The fact that evidence is not
specifically discussed should not be considered sufficient to rebut the presumption that

I considered all the evidence and assigned such weight or probative value to the credible
evidence that I determined appropriate within my discretion as an ALJ. There is no
requirement for me to discuss the weight given every piece of evidence considered in this
case, nor would it be consistent with notions of judicial economy to do so. Charles H.
Koch, Jr., Admin. L. & Prac. § 5:64 (3d ed. 2013).

1. The CMS motion to remand is denied as remand is not in the
interest of judicial economy.

On July 20, 2015, CMS filed a motion to remand this case to CMS pursuant to 42 C.F.R.
§ 498.78, “to allow CMS to adjust the effective date of revocation of the Medicare
enrollment of [Petitioner] from January 31, 2012 to March 5, 2014.” CMS Mot. to
Remand at 1. Ina response filed August 10, 2015, Petitioner opposed remand, arguing
that remanding the case to adjust the date of revocation would not result in a satisfactory
outcome for Petitioner but instead result in additional “costly litigation.” P. Opp. to

* “Credible evidence” is evidence worthy of belief. Black’s Law Dictionary 596 (8th ed.
2004). The “weight of evidence” is the persuasiveness of some evidence compared to
other evidence. Jd. at 1625.
Remand at |. Petitioner states that it seeks a “global resolution” of the revocation and
deactivation determinations, but remand may only serve to correct CMS’s revocation
determination, thus leading to further litigation. P. Opp. to Remand at 3.

Petitioner has made clear in its opposition to remand and in its post-hearing briefing that
resolving the effective date of revocation would not be a satisfactory conclusion to this
case. P. Opp. to Remand at 3; P. Br. at 4-7. If this case was remanded to CMS to correct
the effective date of the revocation of Petitioner’s Medicare billing privileges, it is likely
that the case would be re-litigated through the administrative process, i.e., before an ALJ
in this forum. Re-litigating this case means additional time and resources of the parties
and this forum. This litigation, which has lasted close to two years already, has reached a
point where stopping and turning back for a remand to CMS would only serve to delay a
final conclusion for the parties. Moreover, an ALJ has the authority to correct the
effective date of the revocation of billing privileges. 42 C.F.R. §§ 424.535(g),
498.3(b)(17), 498.5(/)(1)-(2). Therefore, there are no issues that CMS stated it will
address on remand that I cannot resolve. Based on the current posture of the case and the
parties’ positions, remanding this case to CMS will most likely be ineffectual,
unproductive, and not in the interest of judicial economy. Accordingly, CMS’s motion to
remand this case pursuant to 42 C.F.R. § 498.78 is denied.

2. Petitioner does not deny that it failed to obtain a license required
for ambulance operators in Los Angeles County, California, a
violation of the requirement for continuing compliance with state
licensure requirements. 42 C.F.R. § 424.516(a)(2).

3. There is a basis to revoke Petitioner’s Medicare billing privileges
pursuant to 42 C.F.R. § 424.535(a)(1) because Petitioner failed to
obtain a Los Angeles County ambulance operator’s business license
and therefore did not continue to comply with all of the enrollment
requirements for a supplier of ambulance services.

a. Facts

The parties stipulated that prior to January 31, 2012, Petitioner was enrolled in Medicare
as a supplier of ambulance services. Tr. 38-39. The parties agree that on July 28, 2011,
the Los Angeles County Board of Supervisors changed certain provisions of the local
ordinances to require ambulance operators intending to operate in incorporated and
unincorporated areas of Los Angeles County to obtain a Los Angeles County business
license. Tr. 39-41; P. Br. at 2; CMS Br. at 2; Los Angeles Cnty. Code § 7.16.030.° Prior
to that time, Los Angeles County only required a license for ambulance operators that
operated in unincorporated areas of the county. Each incorporated area within Los
Angeles County had its own requirements for ambulances. Tr. 94. Los Angeles County
gave ambulance operators until January 30, 2012, to apply for the newly required county-
wide license. Tr. 41; CMS Ex. 1 at 10.

Petitioner presented credible testimony that it submitted an application for a Los Angeles
County business license in 2010. Adult Medical Transportation, a sister corporation to
Petitioner, was granted a license but not Petitioner. Petitioner does not deny that as of
July 12, 2013, it did not have the necessary license to operate as an ambulance service in
both incorporated and unincorporated areas of Los Angeles County. Petitioner agrees
that it was never issued the Los Angeles County license. Tr. 43-44, 95, 101-02, 107. On
July 8, 2013, the Los Angeles County EMS Agency sent Petitioner a cease and desist
letter, stating that Petitioner had not submitted an application for the required business
license and that Petitioner was therefore not permitted to operate an ambulance service in
Los Angeles County beginning January 31, 2012. CMS Ex. 1 at 10. Petitioner has not
operated as a supplier of ambulance services in Los Angeles County since the cease and
desist letter was received. Tr. 137, 150-51.

Petitioner argues that, contrary to what the cease and desist letter states, it was permitted
to operate as an ambulance service throughout Los Angeles County from January 31,
2012 to July 8, 2013, the date of the cease and desist letter because it had filed an
application for the required business license. P. Br. at 2, 9-10; Tr. 95; P. Ex. 2.
Consistent with Petitioner’s argument, on October 24, 2013, the Los Angeles County
EMS Agency issued an amended cease and desist letter, clarifying that it had not received
a “complete and proper” application from Petitioner, and that the cease and desist order
was effective July 12, 2013, and not January 31, 2012, as stated in the prior cease and
desist letter. CMS Ex. | at 63. Petitioner argues that the October 24, 2013 amended
cease and desist letter is evidence that it was permitted to operate in Los Angeles County

> The revised provision of the Los Angeles County Code reads:
7.16.030 - Licenses—Required.

Every ambulance operator shall procure and maintain a
license and pay an annual license fee in the amount set forth
in Section 7.14.010 of this code under the appropriate heading
in order to operate in any incorporated city or unincorporated
area of the county.
until July 12, 2013. P. Br. at 3. I agree and CMS has not presented evidence to the
contrary. However, the fact that Petitioner was allowed to operate as an ambulance
service in Los Angeles County from January 31, 2012 until July 12, 2013, is not relevant
to decide the issue before me, which is whether there was a basis for revocation at the
time CMS revoked Petitioner’s billing privileges on February 3, 2014.° 73 Fed. Reg.
36,448, 36,452 (June 27, 2008) (“[A]ppeal rights are limited to provider or supplier
eligibility at the time the Medicare contractor made the adverse determination.”). The
evidence is undisputed, and I find as fact, that after July 12, 2013, Petitioner did not have
the license required by section 7.16.030 of the Los Angeles County Code and the cease
and desist letter rendered Petitioner unable to operate as an ambulance supplier in Los
Angeles County as of the date of that letter. CMS Ex. | at 63; Tr. 107. Petitioner does
not dispute that it never actually obtained the required business license and it clearly did
not have the required license on February 3, 2014, the date Noridian issued the initial
determination to revoke Petitioner’s enrollment. P. Br. at 24; CMS Ex. 1 at 9; Tr. 102,
107. I further find as fact, that the Los Angeles County EMS Agency’s cease and desist
letter, as subsequently amended, was de facto a denial of any pending business license
application from Petitioner. CMS Ex. | at 10, 63. Former Acting Vice President
Brusilovsky confirmed that Petitioner, in fact, stopped operating as a supplier of
ambulance services following receipt of the July 12, 2013 cease and desist letter.’ Tr.
128.

® As discussed hereafter, Noridian improperly revoked Petitioner’s billing privileges
retroactively rather than prospectively (CMS Ex. | at 9), in violation of 42 C.F.R.

§ 424.535(g). If CMS or its contractor had authority under the Act or regulations to
revoke Petitioner’s billing privileges retroactively, the date Petitioner was allowed to
operate as an ambulance service in Los Angeles County would be relevant to determine
the effective date of revocation. But CMS and its contractor have identified no such
authority in this case. Because the correct effective date of revocation may only be
prospective in this case as a matter of regulation, i.e., 30 days after the date of the initial
determination as provided by 42 C.F.R. § 424.535(g), the fact that Petitioner was not
barred from operating an ambulance service throughout Los Angeles County between
January 31, 2012 and July 8, 2013, is not relevant to my decision.

7 Petitioner argues that multiple CMS overpayment actions caused Petitioner to cease
operations and the fact that Petitioner ceased operations is what prevented it from
obtaining the necessary license. Petitioner suggests that CMS effectively put Petitioner
out of business. P. Br. at 1; P. Reply at 5-6. The evidence, however, does not support
Petitioner’s argument. Petitioner’s own witness testified that the Los Angeles County
EMS Agency’s cease and desist letter is what prompted Petitioner to cease operations.
Tr. 128. CMS began its overpayment actions against Petitioner after the Los Angeles

County EMS Agency’s cease and desist letter directing Petitioner to stop operating as an
(Continued next page.)
b. Analysis

The reconsidered determination states that Petitioner was not permitted to operate as an
ambulance service in Los Angeles County as of January 31, 2012. The factual
determination that Petitioner was not permitted to operate as of January 31, 2012, was
clearly erroneous. The amended cease and desist letter dated October 24, 2013, clearly
shows that the bar to operating an ambulance service in Los Angeles County was
imposed upon Petitioner effective July 12, 2013. CMS Ex. | at 63. The reconsidered
determination upheld the initial determination revoking Petitioner’s billing privileges
citing 42 C.F.R. § 424.535(a)(1). The regulation provides that CMS may revoke the
Medicare billing privileges of a provider or supplier if:

(1) Noncompliance. The provider or supplier is determined
not to be in compliance with the enrollment requirements
described in this section, or in the enrollment application
applicable for its provider or supplier type, and has not
submitted a plan of corrective action as outlined in part 488 of
this chapter... . All providers and suppliers are granted an
opportunity to correct the deficient compliance requirement
before a final determination to revoke billing privileges,
except for those imposed under paragraphs (a)(2), (a)(3), or
(a)(5) of this section ....

42 CFR. § 424.535(a)(1).

The Board has determined that the “enrollment requirements” referred to in section
424.535(a)(1) extend to those in 42 C.F.R. § 424.516 as well as the specific requirements
for each provider and supplier type to be eligible to receive Medicare Part B payments.
Akram A. Ismail, M.D., DAB No. 2429 at 6 (2011); Peter McCambridge, C.F.A., DAB
No. 2290 at 4 (2009). Indeed, a provider or supplier that is ineligible to receive payment
for services it provides to Medicare beneficiaries cannot reasonably obtain or maintain
enrollment in the Medicare program. McCambridge, DAB No. 2290 at 4. Pursuant to
42 C.F.R. § 424.516, CMS must verify and a provider or supplier must certify that it
continues to be in compliance with federal and state requirements. The regulation
provides in relevant part:

(Continued from preceding page.)

ambulance supplier. CMS Ex. | at 12. Because the alleged overpayments are not
properly before me, I render no opinion about the validity of the overpayment claims of
CMS.

10

(a) Certifying compliance. CMS enrolls and maintains an
active enrollment status for a provider or supplier when that
provider or supplier certifies that it meets, and continues to
meet, and CMS verifies that it meets, and continues to meet,
all of the following requirements:

(1) Compliance with title XVIII of the Act and
applicable Medicare regulations.

(2) Compliance with Federal and State licensure,
certification, and regulatory requirements, as
required, based on the type of services or supplies the
provider or supplier type will furnish and bill Medicare

42 C.F.R. § 424.516(a)(1)-(2) (emphasis added).

As a supplier of ambulance services in Los Angeles County, Petitioner was required to
obtain a county business license after January 30, 2012, due to the change in the county
code. Los Angeles Cnty. Code § 16.7.030. Petitioner did not obtain the required license
to operate as an ambulance service in Los Angeles County. Petitioner does not deny that
it could not operate as a supplier of ambulance services after July 12, 2013. Tr. 107;
CMS Ex. 10 at 63. Therefore, after July 12, 2013, Petitioner did not meet and could not
certify that it continued to meet the requirement that it maintain compliance with
“Federal and State licensure, certification, and regulatory requirements, as required,
based on the type of services or supplies the provider or supplier type will furnish and bill
Medicare.” 42 C.F.R. § 424.516(a)(2). The regulation’s reference to “State licensure”
equally applies to Petitioner’s Los Angeles County licensure requirement because
Petitioner only operated in Los Angeles County and there is no evidence that it operated
elsewhere in California. Tr. 120-21; P. Br. at 1. Petitioner was not in compliance “with
the enrollment requirements described in this section, or in the enrollment application
applicable for its provider or supplier type... .” 42 C.F.R. § 424.535(a)(1). Petitioner
was no longer eligible to provide ambulance services and no longer eligible to continue to
be enrolled to receive Medicare Part B payments as a supplier of ambulance services.
Thus, there is a legal basis pursuant to 42 C.F.R. § 424.535(a)(1) for CMS to revoke
Petitioner’s Medicare billing privileges.

Petitioner argues that CMS erred procedurally by not providing it with an opportunity to
correct its noncompliance as required by 42 C.F.R. § 424.535(a)(1), before CMS revoked
Petitioner’s billing privileges. P. Reply at 10. However, the plain language of the initial
determination notice belies this argument. Noridian notified Petitioner in the February 3,
2014 initial determination letter that Petitioner could submit a corrective action plan

11

(CAP) if Petitioner believed it could demonstrate eligibility to participate in the Medicare
program. CMS Ex. 1 at 9. There is no evidence that Petitioner submitted a CAP to
Noridian. Instead, Petitioner requested reconsideration. CMS Ex. | at 4-8. Providing
the opportunity to submit a CAP is sufficient for CMS or its contractor to meet the
requirement of 42 C.F.R. § 424.535(a)(1) that an affected party be given an opportunity
to correct its noncompliance. Conchita Jackson, M.D., DAB No. 2495 at 7-8 (2013).
Noridian provided that opportunity in this case, and there was no procedural error.

4. The effective date of revocation of Petitioner’s Medicare billing
privileges pursuant to 42 C.F.R. § 424.535(a)(1) is determined
pursuant to 42 C.F.R. § 424.535(g), and is March 5, 2014, which is
30 days after the initial determination notice was mailed to
Petitioner.®

a. Facts

The initial determination by Noridian revoking Petitioner’s Medicare billing privileges
was dated February 3, 2014. CMS Ex. | at 9. The thirtieth day after February 3, 2014,
was March 5, 2014.

b. Analysis

Revocation is effect 30 days after CMS or its contractor mails notice of its determination
to the supplier, except in four specific types of cases listed in the regulation. 42 C.F.R.

§ 424.535(g). CMS concedes that the effective date of revocation in this case should be

March 5, 2014, pursuant to 42 C.F.R. § 424.535(g). CMS Br. at 2, 4-5; CMS Reply at 2.

There is no evidence that any of the four exceptions stated in 42 C.F.R. § 424.535(g)
apply in this case. Therefore, as a matter of law, the effective date of revocation based on

® There is no dispute that Petitioner did not have the license required by Los Angeles
County as of July 12, 2013, and Petitioner concedes it was no longer operating as an
ambulance service after that date. Therefore, Petitioner was both legally and factually no
longer operational after about July 12, 2013. A determination by CMS or its contractor
based on an onsite review, or arguably where there is a concession that a provider or
supplier is no longer operation, is an independent basis for revocation of enrollment
pursuant to 42 C.F.R. § 424.535(a)(5). Revocation pursuant to 42 C.F.R. § 424.535(a)(8)
is effective retroactively to the date the supplier or provider is found to be no longer
operational. 42 C.F.R. § 424.535(g). However, this basis was not cited in the
reconsidered determination and is not before me for review under 42 C.F.R. § 498.5(/)(2).
CMS Ex. | at 1-3.
12

Petitioner’s failure to comply with enrollment requirements must be 30 days after the
date of the Noridian initial determination to revoke. In this case, Noridian’s notice of
revocation was dated February 3, 2014. CMS Ex. | at 9. Thirty days after February 3,
2014, was March 5, 2014. Accordingly, pursuant to 42 C.F.R. § 424.535(g), the effective
date of Petitioner’s revocation is March 5, 2014.

5. [have no jurisdiction to review the erroneous deactivation of
Petitioner’s billing privileges, the alleged overpayments based on
the deactivation, or to grant Petitioner equitable relief.

On July 16, 2013, Palmetto GBA notified Petitioner that its Medicare billing privileges
were deactivated retroactively to January 31, 2012. P. Ex. 4. The notice letter explained:

We were made aware of the fact that you did not submit an
application for an Ambulance Operator Business License by
January 30, 2012 and therefore, have been prohibited from
operating in any incorporated city or unincorporated area of
Los Angeles County effective January 31, 2012. Our records
show the only geographic area submitted to Medicare on the
CMS 855B enrollment application was Los Angeles, CA,
therefore you are no longer in compliance with the enrollment
requirements. Any payments made after January 31, 2012 will
be recouped, as those services are considered ineligible for
payment due to non-compliance.

P. Ex. 4. The notice letter did not cite any regulatory basis for the deactivation. Soon
after the July 16, 2013 deactivation notice, Petitioner received multiple overpayment
notices from CMS seeking recovery of the payment for services that Petitioner provided
between January 31, 2012 and July 16, 2013. CMS Ex. 1 at 12-62. Throughout this case
Petitioner has strenuously argued that the deactivation of its billing privileges was
erroneous and CMS has used the deactivation as an excuse to recover millions of dollars
in alleged overpayments. Petitioner also argues it is subject to constant telephone calls
from the U.S. Department of the Treasury attempting to collect debts for claims during
the period of the deactivation that CMS improperly referred for collection. Petitioner
argues that I must consider this erroneous agency action because it is “inextricably
intertwined” with the erroneous deactivation and the revocation actions. P. Br. at 4-7.

It is difficult to disagree with Petitioner’s position. The notice of deactivation is clearly
based on the faulty factual determination that Petitioner was not authorized to operate as
an ambulance supplier in Los Angeles County between January 31, 2012 and July 12,
2013. Further the deactivation in this case is contrary to the plain language of the
regulation authorizing deactivations. The deactivation of billing privileges is governed
13

by 42 C.F.R. § 424.540. Pursuant to that section, there are only three situations in which
CMS or its contractor may deactivate billing privileges:

(a) Reasons for deactivation. CMS may deactivate the
Medicare billing privileges of a provider or supplier for any of
the following reasons:

(1) The provider or supplier does not submit any
Medicare claims for 12 consecutive calendar months.
The 12 month period will begin the 1st day of the Ist
month without a claims submission through the last day
of the 12th month without a submitted claim.

(2) The provider or supplier does not report a change to
the information supplied on the enrollment application
within 90 calendar days of when the change occurred.
Changes that must be reported include, but are not
limited to, a change in practice location, a change of any
managing employee, and a change in billing services. A
change in ownership or control must be reported within
30 calendar days as specified in §§ 424.520(b) and
424.550(b).

(3) The provider or supplier does not furnish complete
and accurate information and all supporting
documentation within 90 calendar days of receipt of
notification from CMS to submit an enrollment
application and supporting documentation, or resubmit
and certify to the accuracy of its enrollment information.

42 C.F.R. § 424.540(a). The drafters of the regulation explained that when a supplier’s
billing number is deactivated, billing privileges are suspended but can be restored by
submission of updated or recertified information. The drafters described deactivation as
a “temporary action to protect the provider or supplier from misuse of their billing
number and to also protect the Medicare Trust Funds from unnecessary overpayments.”
71 Fed. Reg. 20,754, 20,762 (April 21, 2006). The drafters also specified that
“deactivation of a billing number would not have any effect on a provider or supplier’s
participation agreement or conditions of participation.” Id.

There is no regulatory language authorizing deactivation of billing privileges based solely
on a supplier’s alleged noncompliance with an enrollment requirement, other than the
requirement to timely submit information upon a change or request of CMS.
Furthermore, there is no regulatory authority for CMS or its contractor to deactivate
14

billing privileges retroactively. The regulatory authority for revocation of billing
privileges permits retroactive revocation in four limited circumstances. 42 C.F.R.

§ 424.535(a)(1), (g). But the Secretary’s delegation of authority to CMS to deactivate
billing privilege includes no similar provisions permitting retroactive deactivation. 42
C.F.R. § 424.540(a). Thus, any retroactive deactivation of a supplier’s Medicare billing
privileges based on that supplier’s noncompliance is clearly contrary to the controlling
regulation. Any alleged overpayment of Medicare benefits based on such an erroneous
deactivation is also arguably contrary to law.

However persuasive Petitioner’s argument may be on the issues related to deactivation
and the resulting allegations of overpayments, the regulations do not allow for me to
review a deactivation. By regulation, I may hear and decide cases where a party has
requested a hearing from a “reconsidered determination.” 42 C.F.R. § 498.5())(2);
Denise A. Hardy, D.P.M., DAB No. 2464 at 5 (2012). A party may request
reconsideration only in cases where CMS or its contractor has issued an “initial
determination.” 42 C.F.R. § 498.5(/)(1). The list of “initial determinations” does not
include the deactivation of billing privileges. 42 C.F.R. § 498.3(b). Also, the regulation
authorizing deactivation of billing privileges does not provide for any further
administrative review. 42 C.F.R. § 424.540. Therefore, there is no right for a
reconsidered determination or subsequent ALJ review of the deactivation of a provider’s
or supplier’s Medicare billing privileges. Suspension and recoupment of payments to
providers and suppliers and the collection and compromise of overpayments is regulated
by 42 C.F.R. pt. 405, subpt. C. The evidence before me does not reflect that the detailed
procedures for collecting overpayments were followed in this case and Petitioner alleges
it was deprived of due process in this regard. However, the review of the alleged
overpayments is not a matter within my jurisdiction. Review of alleged overpayments
and their collection is governed by 42 C.F.R. pt. 405. subpts. H and I. Accordingly, I
ave not attempted to further develop the record regarding whether the declaration of the
overpayments or their collection was in accordance with the law. Petitioner will need to
seek review of the overpayments in another administrative or judicial forum.

To the extent Petitioner’s arguments may be construed as a request for equitable relief, I
ave no authority to grant equitable relief. US Ultrasound, DAB No. 2302 at 8 (2010)
(“[nJeither the ALJ nor the Board is authorized to provide equitable relief by reimbursing
or enrolling a supplier who does not meet statutory or regulatory requirements.”). I am
also required to follow the Act and regulations and have no authority to declare statutes
or regulations invalid. 1866/CPayday.com, L.L.C., DAB No. 2289 at 14 (2009) (“[a]n
ALJ is bound by applicable laws and regulations and may not invalidate either a law or
regulation on any ground.”).

15

III. Conclusion

Petitioner’s Medicare billing privileges are revoked effective March 5, 2014, pursuant to
42 C.F.R. § 424.535(a)(1) and (g), because Petitioner was not in compliance with the
requirement to have all required state licenses.

/s/
Keith W. Sickendick
Administrative Law Judge

